DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok et al. (PG Pub 2011/0017801 A1) hereinafter referred to as Zemlok in view of Holsten et al. (PG Pub 2007/0034667 A1) hereinafter referred to as Holsten in view of Shelton et al. (PG Pub 2008/0210738 A1) hereinafter referred to as Shelton in view of Carroll et al. (US Patent 5,397,324) hereinafter referred to as Carroll.
Regarding claim 19, Zemlok discloses a surgical instrument (10) configured to staple and incise the tissue of a patient, wherein said surgical instrument comprises: 
a handle (112; 120);
an elongate shaft (140) extending from said handle;
an end effector (160, 169) extending from said elongate shaft, wherein said end effector comprises:
an anvil (162);
a cartridge body (164), comprising:
a cartridge deck (fig. 17; top of 164), comprising: 
a proximal end (nearer 169); 
a distal end (nearer 179);
a first longitudinal row of staple cavities (figs. 9 and 17);
a second longitudinal row of staple cavities (figs. 9 and 17);
a plurality of first staples (66) removably positioned in said first longitudinal row of staple cavities (figs. 9 and 17; paragraph 96);
66) removably positioned in said second longitudinal row of staple cavities (figs. 9 and 17; paragraph 96); and
a longitudinal slot (fig. 17) extending from said proximal end toward said distal end, wherein said longitudinal slot defines a firing path;
a plurality of drivers (68) configured to drive said first staples and said second staples against said anvil (paragraph 96); and
a firing member (74, 213 and knife blade; paragraphs 95-96) movable through said longitudinal slot during a staple firing stroke, wherein said firing member comprises a first lateral portion (40a; fig. 8) configured to engage said anvil (paragraph 96), wherein said firing member is configured to lift said drivers toward said anvil to deform said first staples to a first formed height and said second staples to a second formed height, wherein said firing member experiences various forces loads during said staple firing stroke (paragraph 173 – “sensors can detect sudden spikes in the force exerted on the knife”; see also paragraphs 139, 174 and 176); and
a drive system (200, 220, 500; paragraphs 173-175) configured to drive said firing member (paragraphs 95-96, 103) through pulsed loads during said staple firing stroke when the force load experienced by said firing member is elevated (paragraphs 174-175 – “ ‘pulse’, or pulse width modulation (PWM) or an electronic clutching mode”) in response to traversing clamped material (paragraphs 139, 173-174, 176).

Zemlok discloses first and second rows of staple cavities, but fails to disclose first and second rows of staple cavities defined in respective first and second longitudinal 
However, Holsten (figs. 7, 8-15) teaches a cartridge deck (121; 520, 520a; 620; 720), comprising: 
a proximal end (away from open end / nearer handle); 
a distal end (away from handle / nearer end tip);
a first longitudinal step (121c; section above inner row of staples figs. 9-15); and
a second longitudinal step (121b or 121a; section above outer row of staples figs. 9-15);
a first longitudinal row of staple cavities (fig. 7 - 123, 119c, paragraph 89; figs. 9B-15 - #523, 623, 723 above 125c) defined in said first longitudinal step;
a second longitudinal row of staple cavities (fig. 7 - 123, 119b or 119a, paragraph 89; figs. 9B-15 - #523, 623, 723 above 125b or 125a) defined in said second longitudinal step;
a plurality of first staples (125c, 25c) removably positioned in said first longitudinal row of staple cavities (123, 119c; figs. 9B-15 - #523, 623, 723 above 125c);
125b, 25b, or 125a, 25a) removably positioned in said second longitudinal row of staple cavities (123, 119b or 119a; figs. 9B-15 - #523, 623, 723 above 125b or 125a); and
a longitudinal slot (222; 530, 630, 730) extending from said proximal end toward said distal end, wherein said longitudinal slot defines a firing path, wherein said first longitudinal step extends alongside said longitudinal slot, and wherein said second longitudinal step extends alongside said first longitudinal step (figs. 7 and 9-15);
an adjunct (“W” – fig. 10, paragraph 75) positioned relative to said cartridge deck;
a plurality of drivers (542, 544, 546) configured to drive said first staples and said second staples against said anvil (205 – paragraph 87; 308, 308’, 308”); and
a firing member (paragraph 90 – ‘knife’; paragraph 108 – ‘actuation mechanism’) movable through said longitudinal slot during a staple firing stroke, wherein said firing member is configured to lift said drivers toward said anvil to deform said first staples to a first formed height (fig. 16B – #125c; paragraphs 53, 92, 97, 126) and said second staples to a second formed height (fig. 16B - #125b or 125a; paragraphs 53, 92, 97, 126), wherein said first formed height is different than said second formed height (fig. 16B; paragraphs 53, 92, 97, 126).
Given the teachings of Holsten (paragraph 126) it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Zemlok with the stepped and various final staple forming height configuration of 

Wherein the Applicant may argue that figs. 7 and 8-15 of Holsten does not disclose an adjunct (“W”), the Office further notes that Holsten (figs. 19A-B) teaches an adjunct (1070; paragraph 146) positioned relative to said cartridge deck (1020).
Given the teachings (paragraph 146) of Holsten (figs. 19A-B), it would have been obvious to one of ordinary skill in the art the time of effective filing to incorporate an adjunct relative to the cartridge deck of the cited combination.  Doing so would help to reinforce the tissue along the staple line so as to ensure the surgical procedure did not come undone prematurely.

Zemlok teaches a drive system (200, 220, 500; paragraphs 173-175) configured to drive said firing member (paragraphs 95-96, 103) through pulsed loads during said staple firing stroke when the force load experienced by said firing member is elevated (paragraphs 174-175 – “ ‘pulse’, or pulse width modulation (PWM) or an electronic clutching mode”) in response to traversing clamped material (paragraphs 139, 173-174, 176), but does not specifically disclose the material is an adjunct. 
However, Zemlok as modified by Holsten above discloses an adjunct (Holsten - “W” – fig. 10, paragraph 75; alternatively 1070; paragraph 146).  As such, the resulting 
Given the teachings (paragraph 146) of Holsten, it would have been obvious to one of ordinary skill in the art the time of effective filing to incorporate an adjunct relative to the cartridge deck of the cited combination.  Doing so would help to reinforce the tissue along the staple line so as to ensure the surgical procedure did not come undone prematurely.

Zemlok discloses a firing member (74, 213 and knife blade; paragraphs 95-96) movable through said longitudinal slot during a staple firing stroke, wherein said firing member comprises a first lateral portion (40a; fig. 8) configured to engage said anvil (paragraph 96), but does not disclose a second lateral portion configured to engage said cartridge body as said firing member is moved through the longitudinal slot.
However, Shelton teaches a firing member (14; fig. 3) movable through said longitudinal slot (310) during a staple firing stroke, wherein said firing member comprises a first lateral portion (38; figs. 3, 19, 19a) configured to engage said anvil (@ #40, 42; paragraph 112) and a second lateral portion (either 44 or 46; figs. 3, 4 and 19a) configured to engage said cartridge body (300) as said firing member is moved through the longitudinal slot (paragraph 112).
Given the teachings of Shelton (paragraph 112), it would have been obvious to one of ordinary skill in the art at the time of effective filing to further include first and second lateral portions configured to respectively engage the anvil and cartridge bodies 

Zemlok as modified by Holsten discloses an adjunct (Holsten - “W” – fig. 10, paragraph 75; alternatively 1070; paragraph 146) and wherein said firing member experiences various forces loads during said staple firing stroke (paragraph 173 – “sensors can detect sudden spikes in the force exerted on the knife”; see also paragraphs 139, 174 and 176), but does not specifically disclose forming a force load profile, wherein said force load profile comprises force dwells and force pulses, wherein said force pulses are indicative of said firing member traversing said adjunct, and wherein a width of each said force pulse corresponds to a length of said adjunct traversed by said firing member.
However, Carroll teaches an adjunct (29; fig. 5) positioned relative to said cartridge deck (fig. 4), which would, according to the Applicant’s own disclosure (see Specification paragraph 0744), result in forming a force load profile, wherein said force load profile comprises force dwells and force pulses, wherein said force pulses are indicative of said firing member traversing said adjunct, and wherein a width of each said force pulse corresponds to a length of said adjunct traversed by said firing member (The plurality of apertures 31 would result in the claimed force load profile comprising dwells during which the knife was moving through the apertures and pulses when it was forced to cut through the adjunct; col. 4 lines 55-68 – “The 
Given the teachings of Carroll, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the adjunct of Zemlok in view of Holsten with the apertured adjunct of Carroll.  Doing so would provide a single buttress pad, thus making it easier to install as it be placed in one motion rather than needing to place two distinct adjuncts, while at the same time providing a means by which the knife could easily traverse the length of the adjunct by having regular intervals of voids which provide little to no resistance.

Regarding claim 20, Zemlok discloses a surgical instrument (10) configured to staple and incise the tissue of a patient, wherein said surgical instrument comprises: 
a handle (112; 120);
an elongate shaft (140) extending from said handle;
an end effector (160, 169) extending from said elongate shaft, wherein said end effector comprises:
an anvil (162);
a cartridge body (164), comprising:
a cartridge deck (fig. 17; top of 164), comprising: 
a proximal end (nearer 169); 
a distal end (nearer 179);
a first longitudinal row of staple cavities (figs. 9 and 17);
figs. 9 and 17);
a plurality of first staples (66) removably positioned in said first longitudinal row of staple cavities (figs. 9 and 17; paragraph 96);
a plurality of second staples (66) removably positioned in said second longitudinal row of staple cavities (figs. 9 and 17; paragraph 96); and
a longitudinal slot (fig. 17) extending from said proximal end toward said distal end, wherein said longitudinal slot defines a firing path;
a plurality of drivers (68) configured to drive said first staples and said second staples against said anvil (paragraph 96); and
a firing member (74, 213 and knife blade; paragraphs 95-96) movable through said longitudinal slot during a staple firing stroke, wherein said firing member comprises a first lateral portion (40a; fig. 8) configured to engage said anvil (paragraph 96), wherein said firing member is configured to lift said drivers toward said anvil to deform said first staples to a first formed height and said second staples to a second formed height, wherein said firing member experiences various force loads during said staple firing stroke (paragraph 173 – “sensors can detect sudden spikes in the force exerted on the knife”; see also paragraphs 139, 174 and 176); and
a drive system (200, 220, 500; paragraphs 173-175) configured to drive said firing member (paragraphs 95-96, 103) in pulsed loads during said staple firing stroke when the force load experienced by said firing member is elevated (paragraphs 174-175 – “ ‘pulse’, or pulse width modulation (PWM) or an electronic clutching mode”) in response to traversing clamped material (paragraphs 139, 173-174, 176).

Zemlok fails to disclose first and second rows of staple cavities defined in respective first and second longitudinal steps, wherein said first longitudinal step extends alongside said longitudinal slot, and wherein said second longitudinal step extends alongside said first longitudinal step and first staples and second staples with formed heights wherein said first formed height is different than said second formed height and an adjunct positioned relative to said cartridge deck.
However, Holsten (figs. 7, 8-15) teaches a cartridge deck (121; 520, 520a; 620; 720), comprising: 
a proximal end (away from open end / nearer handle); 
a distal end (away from handle / nearer end tip);
a first longitudinal step (121c; section above inner row of staples figs. 9-15); and
a second longitudinal step (121b or 121a; section above outer row of staples figs. 9-15);
a first longitudinal row of staple cavities (f fig. 7 - 123, 119c, paragraph 89; figs. 9B-15 - #523, 623, 723 above 125c) defined in said first longitudinal step;
a second longitudinal row of staple cavities (fig. 7 - 123, 119b or 119a, paragraph 89; figs. 9B-15 - #523, 623, 723 above 125b or 125a) defined in said second longitudinal step;
125c, 25c) removably positioned in said first longitudinal row of staple cavities (123, 119c; figs. 9B-15 - #523, 623, 723 above 125c);
a plurality of second staples (125b, 25b, or 125a, 25a) removably positioned in said second longitudinal row of staple cavities (123, 119b or 119a; figs. 9B-15 - #523, 623, 723 above 125b or 125a); and
a longitudinal slot (222; 530, 630, 730) extending from said proximal end toward said distal end, wherein said longitudinal slot defines a firing path, wherein said first longitudinal step extends alongside said longitudinal slot, and wherein said second longitudinal step extends alongside said first longitudinal step (figs. 7 and 9-15);
an adjunct (“W” – fig. 10, paragraph 75) positioned relative to said cartridge deck;
a plurality of drivers (542, 544, 546) configured to drive said first staples and said second staples against said anvil (205 – paragraph 87; 308, 308’, 308”); and
a firing member (paragraph 90 – ‘knife’; paragraph 108 – ‘actuation mechanism’) movable through said longitudinal slot during a staple firing stroke, wherein said firing member is configured to lift said drivers toward said anvil to deform said first staples to a first formed height (fig. 16B – #125c; paragraphs 53, 92, 97, 126) and said second staples to a second formed height (fig. 16B - #125b or 125a; paragraphs 53, 92, 97, 126), wherein said first formed height is different than said second formed height (fig. 16B; paragraphs 53, 92, 97, 126).


Wherein the Applicant may argue that figs. 7 and 8-15 of Holsten does not disclose an adjunct (“W”), the Office further notes that Holsten (figs. 19A-B) teaches an adjunct (1070; paragraph 146) positioned relative to said cartridge deck (1020).
Given the teachings (paragraph 146) of Holsten (figs. 19A-B), it would have been obvious to one of ordinary skill in the art the time of effective filing to incorporate an adjunct relative to the cartridge deck of the cited combination.  Doing so would help to reinforce the tissue along the staple line so as to ensure the surgical procedure did not come undone prematurely.

Zemlok teaches a drive system (200, 220, 500; paragraphs 173-175) configured to drive said firing member (paragraphs 95-96, 103) through pulsed loads during said staple firing stroke when the force load experienced by said firing member is elevated (paragraphs 174-175 – “ ‘pulse’, or pulse width modulation (PWM) or an electronic 
However, Zemlok as modified by Holsten above discloses an adjunct (Holsten - “W” – fig. 10, paragraph 75; alternatively 1070; paragraph 146).  As such, the resulting combination of Zemlok and Holsten teaches a drive system configured to drive said firing member through pulsed loads during said staple firing stroke when the force load experienced by said firing member is elevated in response to traversing said adjunct.
Given the teachings (paragraph 146) of Holsten, it would have been obvious to one of ordinary skill in the art the time of effective filing to incorporate an adjunct relative to the cartridge deck of the cited combination.  Doing so would help to reinforce the tissue along the staple line so as to ensure the surgical procedure did not come undone prematurely.

Zemlok discloses a firing member (74, 213 and knife blade; paragraphs 95-96) movable through said longitudinal slot during a staple firing stroke, wherein said firing member comprises a first lateral portion (40a; fig. 8) configured to engage said anvil (paragraph 96), but does not disclose a second lateral portion configured to engage said cartridge body as said firing member is moved through the longitudinal slot.
However, Shelton teaches a firing member (14; fig. 3) movable through said longitudinal slot (310) during a staple firing stroke, wherein said firing member comprises a first lateral portion (38; figs. 3, 19, 19a) configured to engage said anvil (@ #40, 42; paragraph 112) and a second lateral portion (either 44 or 46; figs. 3, 4 and 19a) configured to engage said cartridge body (300) as said firing member is moved through the longitudinal slot (paragraph 112).
Given the teachings of Shelton (paragraph 112), it would have been obvious to one of ordinary skill in the art at the time of effective filing to further include first and second lateral portions configured to respectively engage the anvil and cartridge bodies with the firing member of Zemlok.  Doing so would help to ensure that the anvil and cartridge maintained proper spacing during the firing procedure and that deflection of the elements due to tissue thickness and forces imparted was minimized.  It would also reduce the chance of the end effector to be pinched shut.

Zemlok as modified by Holsten discloses an adjunct (Holsten - “W” – fig. 10, paragraph 75; alternatively 1070; paragraph 146) and wherein said firing member experiences various forces loads during said staple firing stroke (paragraph 173 – “sensors can detect sudden spikes in the force exerted on the knife”; see also paragraphs 139, 174 and 176), but does not specifically disclose forming a force load profile, wherein said force load profile comprises force dwells and force pulses, wherein said force pulses are indicative of said firing member traversing said adjunct, and wherein a width of each said force pulse corresponds to a length of said adjunct traversed by said firing member.
However, Carroll teaches an adjunct (29; fig. 5) positioned relative to said cartridge deck (fig. 4), which would, according to the Applicant’s own disclosure (see Specification paragraph 0744), result in forming a force load profile, wherein said force load profile comprises force dwells and force pulses, wherein said force pulses are The plurality of apertures 31 would result in the claimed force load profile comprising dwells during which the knife was moving through the apertures and pulses when it was forced to cut through the adjunct; col. 4 lines 55-68 – “The serrations 31 are spaced axially along the longitudinal axis of the single pad 29 and are utilized to reduce material resistance to cutting knife 26 as the cutting knife advances axially”).
Given the teachings of Carroll, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the adjunct of Zemlok in view of Holsten with the apertured adjunct of Carroll.  Doing so would provide a single buttress pad, thus making it easier to install as it be placed in one motion rather than needing to place two distinct adjuncts, while at the same time providing a means by which the knife could easily traverse the length of the adjunct by having regular intervals of voids which provide little to no resistance.

Regarding claims 21-22, Zemlok in view of Holsten discloses wherein said longitudinal slot (Zemlok – fig. 17; Holsten - 222; 530, 630, 730) is configured to receive a cutting member (Zemlok – paragraph 96, “drive beam 213 may include a knife blade”, paragraph 173; Holsten – paragraphs 90, 100, 106).



Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive. 
The Applicant’s arguments rely on the newly amended subject matter pertaining to the “width of each force pulse corresponds to a length of the adjunct traversed by the firing member”.  It is noted that the Applicant’s own disclosure, Specification paragraph 0744, describes how this is accomplished.  It describes a first resistance force when passing through the apertures of the instant adjunct resulting in a “dwell” and an increase in force resulting in a “pulse” when passing through the connecting (i.e. non-apertured) portions of the adjunct.  Given this, it is understood that the newly claimed subject matter is the result of having an adjunct with a plurality of apertures located along the longitudinal axis which the knife passes through.  
Carroll’s teachings then directly correspond to the Applicant’s disclosure in that Carroll teaches having a plurality of apertures located along the longitudinal axis which the knife passes through.  Carroll also teaches that the knife encounters reduced forces when moving through its apertures (col. 4 lines 57-61).  Given that this is what results in the claimed dwell and pulse force profile of the instant invention, it stands to reason that the same type of adjunct incorporated into the base references would result in that same claimed force profile.  As such, the cited combination is deemed to read on the claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW M TECCO/           Primary Examiner, Art Unit 3731